DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (USPN 8,649,836-Cited by the Applicant).
Regarding claim 1, Shimizu et al. discloses a system comprising: an elongated body defining a lumen, the elongated body comprising a proximal portion and a distal portion; a fluorescent material configured to be in fluid communication with a fluid in the lumen (Col.13 lines 35-62); and a diffuse reflector configured to: diffuse excitation light received from an excitation light source and direct the diffused excitation light toward the fluorescent material (Col. 15 lines 15-30); and diffuse the fluoresced light received from the fluorescence material and direct the fluoresced light toward a fluorescent light detector (Col. 15 lines 15-30).
Regarding claim 2, Shimizu et al. discloses the fluorescent material is configured to fluoresce in response to the excitation light from the excitation light source incident on the fluorescence material via the diffuse reflector, wherein the amount of fluoresced light measured by the fluorescent light detector is substantially independent of an angle of incidence of the excitation light from the excitation light source on the diffuse reflector, and wherein the amount of fluoresced light measured by the fluorescent light detector is substantially independent of a view angle of the fluorescent light detector with respect to the diffuse reflector (Col.13 lines 35-65, Col.15 lines 1-30).
Regarding claim 3, Shimizu et al. discloses a housing comprising at least one aperture and configured to allow the liquid to enter and exit the housing, wherein the fluorescence material is disposed within the housing, wherein the diffuse reflector is disposed within the housing, and wherein the housing is configured to substantially block the fluorescence material and the diffuse reflector from ambient light (Col.13 lines 35-65, Col.15 lines 1-30). 
Regarding claim 4, Shimizu et al. discloses the housing is configured to fit within the lumen (Col.13 lines 35-65, Col.15 lines 1-30).
Regarding claim 5, Shimizu et al. discloses the excitation light source is configured to direct excitation light through the at least one aperture and to the diffuse reflector, and wherein the fluorescent light detector is configured to receive fluoresced light from the diffuse reflector through the at least one aperture (Col.13 lines 35-65, Col.15 lines 1-30).
Regarding claim 6, Shimizu et al. discloses the diffuse reflector forms at least a portion of an inner surface of the housing (Col.13 lines 35-65, Col.15 lines 1-30).
Regarding claim 7, Shimizu et al. discloses the fluorescence material forms at least a portion of the inner surface of the housing (Col.13 lines 35-65, Col.15 lines 1-30).
Regarding claim 8, Shimizu et al. discloses the excitation light source configured to emit the excitation light; and the fluorescent light detector configured to measure an amount of the fluoresced light (Col.13 lines 35-65, Col.15 lines 1-30).
Regarding claim 9, Shimizu et al. discloses the excitation light source and the fluorescent light detector are each releasably coupled to the elongated body (Col.13 lines 35-65, Col.15 lines 1-30).
Regarding claim 10, Shimizu et al. discloses a computing device configured to determine at least one of an amount of oxygen or a concentration of oxygen in the fluid based on the amount of fluoresced light detected by the fluorescent light detector (Col.13 lines 35-65, Col.15 lines 1-30).
Regarding claim 11, Shimizu et al. discloses the elongated body comprises a catheter (Col.13 lines 35-65, Col.15 lines 1-30).
Regarding claim 12, Shimizu et al. discloses a method comprising: controlling an excitation light source to emit excitation light toward a first diffuse reflector, wherein the first diffuse reflector is configured to diffuse the emitted excitation light to expose a fluorescent material to the emitted excitation light, wherein the fluorescent material is disposed within a lumen defined by an elongated body comprising a proximal portion and a distal portion, and wherein the fluorescent material is configured to fluoresce light toward a second diffuse reflector when exposed to the emitted excitation light (Col.13 lines 35-65, Col.15 lines 1-30); detecting, with a fluorescent light detector, an amount of fluoresced light from the second diffuse reflector, wherein the second diffuse reflector is configured to diffuse the fluoresced light to expose the fluorescent light detector to the fluoresced light; and determining, based on the amount of the detected fluoresced light, at least one of an amount of oxygen or a concentration of oxygen in the fluid within the lumen (Col.13 lines 35-65, Col.15 lines 1-30).
Regarding claim 13, Shimizu et al. discloses the first and second diffuse reflector are the same diffuse reflector (Col.13 lines 35-65, Col.15 lines 1-30).
Regarding claim 14, Shimizu et al. discloses the amount of fluoresced light detected by the fluorescent light detector is substantially independent of the angle of incidence of the excitation light from the excitation light source on the diffuse reflector, wherein the amount of fluoresced light measured by the fluorescent light detector is substantially independent of the view angle of the fluorescent light detector with respect to the diffuse reflector (Col.13 lines 35-65, Col.15 lines 1-30).
Regarding claim 15, Shimizu et al. discloses the fluorescence material and the diffuse reflector are disposed within a housing configured to block the fluorescent material from ambient light, and wherein the housing comprises at least one aperture configured to allow the fluid to enter and exit the housing (Col.13 lines 35-65, Col.15 lines 1-30).
Regarding claim 16, Shimizu et al. discloses positioning the housing within the lumen (Col.13 lines 35-65, Col.15 lines 1-30).
Regarding claim 17, Shimizu et al. discloses an elongated body defining a lumen, the elongated body comprising a proximal portion and a distal portion; an integrating sphere disposed within the lumen, the integrating sphere comprising: a housing comprising at least one aperture, wherein the housing is configured to allow the liquid to enter and exit the housing, a fluorescent material disposed on at least a portion of an inner surface of the housing, wherein the fluorescent material is configured to be in fluid communication with a fluid within the lumen; and a diffuse reflector forming at least a portion of an inner surface of the housing, wherein the diffuse reflector is configured to: diffuse excitation light received from an excitation light source within the lumen; direct the diffused excitation light towards the fluorescent material (Col.13 lines 35-65, Col.15 lines 1-30); and diffuse the fluoresced light received from the fluorescent material within the integrating sphere (Col.13 lines 35-65, Col.15 lines 1-30).
Regarding claim 18, Shimizu et al. discloses the fluorescent material is configured to fluoresce in response to the excitation light from the excitation light source incident on the fluorescence material via the diffuse reflector, wherein the amount of fluoresced light measured by the fluorescent light detector is substantially independent of an angle of incidence of the excitation light from the excitation light source on the diffuse reflector, and wherein the amount of fluoresced light measured by the fluorescent light detector is substantially independent of a view angle of the fluorescent light detector with respect to the diffuse reflector (Col.13 lines 35-65, Col.15 lines 1-30). 
Regarding claim 19, Shimizu et al. discloses the excitation light source coupled to the integrating sphere and configured to emit the excitation light; and the fluorescent light detector coupled to the integrating sphere and configured to measure an amount of the fluoresced light (Col.13 lines 35-65, Col.15 lines 1-30).
Regarding claim 20, Shimizu et al. discloses a computing device configured to determine at least one of an amount of oxygen or a concentration of oxygen in the fluid based on the amount of fluoresced light detected by the fluorescent light detector (Col.13 lines 35-65, Col.15 lines 1-30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791